Exhibit 10.2

 

EXECUTION VERSION

 

 

AMENDMENT NO. 3
TO FINANCING AGREEMENT

 

This AMENDMENT NO. 3 TO FINANCING AGREEMENT, dated as of August 8, 2019 (this
"Third Amendment"), amends that certain Financing Agreement, dated as of
November 8, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the "Financing Agreement"), by and among SMTC CORPORATION, a
Delaware corporation, each Person that is a party thereto as a borrower from
time to time (collectively, the "Borrowers"), each other Loan Party that is a
party thereto from time to time, each financial institution that is a party
thereto from time to time (collectively, the "Lenders"), TCW ASSET MANAGEMENT
COMPANY LLC, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and TCW ASSET MANAGEMENT COMPANY LLC, as collateral
agent for the Lenders (in such capacity, the "Collateral Agent").

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and

 

WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.      Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement, as amended by this Third Amendment.

 

2.      Amendments.

 

(a)      Section 1.01 of the Financing Agreement is hereby amended by deleting
the definition of "Senior Leverage Ratio" in its entirety.

 

(b)      Section 1.01 of the Financing Agreement is hereby amended by deleting
the definition of "Applicable Margin" in its entirety and substituting the
following therefor:

 

""Applicable Margin" means, as of any date of determination, with respect to the
interest rate of the

 

(I)     Term Loan A (or any portion thereof):

 

(a)     From the Third Amendment Effective Date until delivery of the financial
statements for the Fiscal Quarter ending June 30, 2020, pursuant to
Section 7.01(a)(ii) together with the related Compliance Certificate required
under Section 7.01(a)(iv) (the "Initial Applicable Margin Period"), the relevant
Applicable Margin shall be set at Level I in the table below.

 

 

--------------------------------------------------------------------------------

 

 

(b)     After the Initial Applicable Margin Period, the relevant Applicable
Margin shall be set at the respective level indicated below based upon the Total
Leverage Ratio set forth opposite thereto, which ratio shall be calculated as of
the end of the most recent Fiscal Quarter of the Parent and its Subsidiaries for
which quarterly financial statements and a Compliance Certificate are received
by the Agents and the Lenders in accordance with Section 7.01(a)(ii) and Section
7.01(a)(iv):

 

Level

Total Leverage Ratio

Reference Rate Loans

LIBOR Rate Loans

I

Greater than or equal to 3.00 to 1:00

6.75%

8.75%

II

Less than 3.00 to 1:00 and equal to or greater than 2.50 to 1:00

6.25%

8.25%

III

Less than 2.50 to 1:00 and equal to or greater than 2.00 to 1:00

5.75%

7.75%

IV

Less than 2.00 to 1:00

5.25%

7.25%

 

(c)     Subject to clause (d) below, the adjustment of the Applicable Margin (if
any) will occur 2 Business Days after the date on which quarterly financial
statements and a Compliance Certificate are required to be delivered in
accordance with Section 7.01(a)(ii) and Section 7.01(a)(iv).

 

(d)     Notwithstanding the foregoing:

 

(i)     the Applicable Margin shall be set at Level I in the table above
(x) upon the occurrence and during the continuation of a Default or Event of
Default, or (y) if, for any period, the Administrative Agent does not receive
the financial statements and certificates described in clause (c) above, for the
period commencing on the date such financial statements and certificate were
required to be delivered through the date on which such financial statements and
certificate are actually received by the Administrative Agent and the Lenders;
and

 

(ii)     in the event that any financial statement or certificate described in
clause (c) above is inaccurate (regardless of whether this Agreement or any
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any fiscal period, then the Applicable Margin for such
fiscal period shall be adjusted retroactively (to the effective date of the
determination of the Applicable Margin that was based upon the delivery of such
inaccurate financial statement or certificate) to reflect the correct Applicable
Margin, and the Borrowers shall promptly make payments to the Agents and the
Lenders to reflect such adjustment; and

 

(II)     Term Loan B (or any portion thereof):

 

(a) in the case of any Reference Rate Loan, 8.50% per annum; provided that (i)
such rate in respect of the Term Loan B shall increase to 10.50% per annum on
the first anniversary of the Effective Date in the event that the Term Loan B is
not paid in full on or prior to the first anniversary of the Effective Date and
(ii) such rate in respect of the Term Loan B shall increase to 12.50% per annum
on the second anniversary of the Effective Date in the event that the Term Loan
B is not paid in full on or prior to the second anniversary of the Effective
Date (and the Lenders have not elected to increase the number of warrant shares
issuable under the Warrants pursuant to the terms thereof); and

 

- 2 -

--------------------------------------------------------------------------------

 

 

(b) in the case of any LIBOR Rate Loan, 10.50% per annum; provided that (i) such
rate in respect of the Term Loan B shall increase to 12.50% per annum on the
first anniversary of the Effective Date in the event that the Term Loan B is not
paid in full on or prior to the first anniversary of the Effective Date and (ii)
such rate in respect of the Term Loan B shall increase to 14.50% per annum on
the second anniversary of the Effective Date in the event that the Term Loan B
is not paid in full on or prior to the second anniversary of the Effective Date
(and the Lenders have not elected to increase the number of warrant shares
issuable under the Warrants pursuant to the terms thereof)."

 

(c)      Section 1.01 of the Financing Agreement is hereby amended by deleting
the definition of "Applicable Premium" in its entirety and substituting the
following therefor:

 

""Applicable Premium" means

 

(a)     as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b), (c) or (d) of the definition thereof:

 

(i)(A)     with respect to the Term Loan A, during the period from and after the
Third Amendment Effective Date up to and including the date that is the first
anniversary of the Third Amendment Effective Date (the "First Post-Amendment
Period"), an amount equal to 3.00% times the aggregate amount of all Term Loan A
Obligations (other than the Applicable Premium) outstanding on the date of such
Applicable Premium Trigger Event and (B) with respect to the Term Loan B, during
the period from and after the Effective Date up to and including the date that
is the first anniversary of the Effective Date (the "First Period"), 1.00% times
the aggregate amount of all Term Loan B Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event;

 

(ii)(A)     with respect to the Term Loan A, during the period after the First
Post-Amendment Period up to and including the date that is the second
anniversary of the Third Amendment Effective Date (the "Second Post-Amendment
Period"), an amount equal to 2.00% times the aggregate amount of all Term Loan A
Obligations (other than the Applicable Premium) outstanding on the date of such
Applicable Premium Trigger Event and (B) with respect to the Term Loan B, during
the period after the First Period up to and including the date that is the
second anniversary of the Effective Date (the "Second Period"), 2.00% times the
aggregate amount of all Term Loan B Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event;

 

(iii)(A)     with respect to the Term Loan A, during the period after the Second
Post-Amendment Period up to and including the date that is the third anniversary
of the Third Amendment Effective Date (the "Third Post-Amendment Period"), an
amount equal to 1.00% times the aggregate amount of all Term Loan A Obligations
(other than the Applicable Premium) outstanding on the date of such Applicable
Premium Trigger Event and (B) with respect to the Term Loan B, during the period
after the Second Period up to and including the date that is the third
anniversary of the Effective Date (the "Third Period"), 3.00% times the
aggregate amount of all Term Loan B Obligations (other than the Applicable
Premium) outstanding on the date of such Applicable Premium Trigger Event;

 

- 3 -

--------------------------------------------------------------------------------

 

 

(iv)     during the period after the Third Period up to and including the date
that is the fourth anniversary of the Effective Date (the "Fourth Period"), with
respect to the Term Loan B only, an amount equal to 4.00% times the aggregate
amount of all Term Loan B Obligations (other than the Applicable Premium)
outstanding on the date of such Applicable Premium Trigger Event; and

 

(v)     during the period after the Fourth Period (the "Fifth Period"), with
respect to the Term Loan B only, an amount equal to 5.00% times the aggregate
amount of all Term Loan B Obligations (other than the Applicable Premium)
outstanding on the date of such Applicable Premium Trigger Event; and

 

(b)     as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:

 

(i)(A)      with respect to the Term Loan A, during the First Post-Amendment
Period, an amount equal to 3.00% times the amount of the Term Loan A Obligations
(other than the Applicable Premium) being paid on such date, and (B) with
respect to the Term Loan B, during the First Period, an amount equal to 1.00%
times the amount of the Term Loan B Obligations (other than the Applicable
Premium) being paid on such date;

 

(ii)(A)     with respect to the Term Loan A, during the Second Post-Amendment
Period, an amount equal to 2.00% times the amount of the Term Loan A Obligations
(other than the Applicable Premium) being paid on such date, and (B) with
respect to the Term Loan B, during the Second Period, an amount equal to 2.00%
times the amount of the Term Loan B Obligations (other than the Applicable
Premium) being paid on such date;

 

(iii)(A)     with respect to the Term Loan A, during the Third Post-Amendment
Period, an amount equal to 1.00% times the amount of the Term Loan A Obligations
(other than the Applicable Premium) being paid on such date, and (B) with
respect to the Term Loan B, during the Third Period, an amount equal to 3.00%
times the amount of the Term Loan B Obligations (other than the Applicable
Premium) being paid on such date;

 

(iv)     during the Fourth Period, with respect to the Term Loan B only, an
amount equal to 4.00% times the amount of the Term Loan B Obligations (other
than the Applicable Premium) being paid on such date; and

 

(v)     during the Fifth Period, with respect to the Term Loan B only, an amount
equal to 5.00% times the amount of the Term Loan B Obligations (other than the
Applicable Premium) being paid on such date."

 

(d)      Section 1.01 of the Financing Agreement is hereby amended by deleting
the reference to "$2,000,000" in clause (b)(vii) of the definition of
"Consolidated EBITDA" and substituting "$3,000,000" therefor.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(e)      Section 1.01 of the Financing Agreement is hereby amended by adding the
following to the definition of "Total Leverage Ratio":

 

"For all purposes of calculating the Total Leverage Ratio hereunder, the amount
of Revolving Loan Obligations outstanding as of the end of any period shall be
deemed to be an amount equal to the result of (i) the sum of the aggregate
amount of Revolving Loan Obligations outstanding at the end of each Business Day
during the most recently ended fiscal month of such period divided by (ii) the
number of Business Days in such fiscal month."

 

(f)      Section 1.01 of the Financing Agreement is hereby amended by adding the
following definitions in alphabetical order:

 

""Third Amendment" means that certain Amendment No. 3 to Financing Agreement,
dated as of August 8, 2019, by and among the Parent, the other Loan Parties
party thereto, the Lenders party thereto and the Agents."

 

""Third Amendment Effective Date" has the meaning specified therefor in the
Third Amendment."

 

""Third Amendment Fee" has the meaning specified therefor in Section 2.06(h)."

 

(g)      Section 2.06 of the Financing Agreement is hereby amended by adding the
following clause (h) at the end thereof:

 

"(h)     Third Amendment Fee. On or prior to the Third Amendment Effective Date,
the Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their Pro Rata Shares, a nonrefundable amendment fee
(the "Third Amendment Fee") equal to $125,000."

 

(h)      Section 7.03 of the Financing Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

- 5 -

--------------------------------------------------------------------------------

 

 

"Section 7.03     Financial Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:

 

(a)     Total Leverage Ratio. Permit the Total Leverage Ratio of the Parent and
its Subsidiaries as of the last day of any period of 4 consecutive Fiscal
Quarters of the Parent and its Subsidiaries for which the last Fiscal Quarter
ends on a date set forth below to be greater than the ratio set forth opposite
such date:

 

 

Fiscal Quarter End

Total Leverage Ratio

   

September 30, 2019

3.95:1.00

   

December 31, 2019

3.85:1.00

   

March 31, 2020

3.70:1.00

   

June 30, 2020

3.65:1.00

   

September 30, 2020

3.55:1.00

   

December 31, 2020

3.45:1.00

   

March 31, 2021

3.35:1.00

   

June 30, 2021

3.20:1.00

   

September 30, 2021

3.10:1.00

   

December 31, 2021

3.00:1.00

   

March 31, 2022

2.85:1.00

   

June 30, 2022

2.75:1.00

   

September 30, 2022

2.50:1.00

   

December 31, 2022

2.50:1.00

   

March 31, 2023

2.35:1.00

   

June 30, 2023

2.35:1.00

   

September 30, 2023

2.25:1.00

   

December 31, 2023

2.25:1.00

 

 

- 6 -

--------------------------------------------------------------------------------

 

 

(b)     Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of
the Parent and its Subsidiaries as of the last day of any period of 4
consecutive Fiscal Quarters of the Parent and its Subsidiaries for which the
last Fiscal Quarter ends on a date set forth below to be less than the ratio set
forth opposite such date:

 

 

Fiscal Quarter End

Fixed Charge Coverage Ratio

   

September 30, 2019

1.35:1.00

   

December 31, 2019

1.35:1.00

   

March 31, 2020

1.50:1.00

   

June 30, 2020

1.50:1.00

   

September 30, 2020

1.50:1.00

   

December 31, 2020

1.50:1.00

   

March 31, 2021

1.75:1.00

   

June 30, 2021

1.75:1.00

   

September 30, 2021

1.75:1.00

   

December 31, 2021

1.75:1.00

   

March 31, 2022

2.00:1.00

   

June 30, 2022

2.00:1.00

   

September 30, 2022

2.00:1.00

   

December 31, 2022

2.00:1.00

   

March 31, 2023

2.00:1.00

   

June 30, 2023

2.00:1.00

   

September 30, 2023

2.00:1.00

   

December 31, 2023

2.00:1.00"

 

 

 

3.      Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a)      Representations and Warranties; Event of Default. The representations
and warranties herein, in Article VI of the Financing Agreement and in each
other Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the Third Amendment Effective Date (as
defined below) are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Third Amendment Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date). No Default or Event of Default has occurred and is
continuing on the Third Amendment Effective Date or would result from this Third
Amendment or the transactions contemplated hereby, the Financing Agreement or
the other Loan Documents becoming effective in accordance with its or their
respective terms.

 

(b)      Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings contemplated by the Financing Agreement, and
to execute and deliver this Third Amendment and each other Loan Document to
which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(c)      Authorization, Etc. The execution, delivery and performance by each
Loan Party of this Third Amendment and each other Loan Document to which it is
or will be a party, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene (A) any of its Governing Documents, (B) any
applicable Requirement of Law or (C) any material Contractual Obligation binding
on or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clauses (ii)(B), (ii)(C) and (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d)      Governmental Approvals. No material authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of this Third Amendment or any other Loan Document to which it is or
will be a party other than filings and recordings with respect to Collateral to
be made, or otherwise delivered to the Collateral Agent for filing or
recordation, on or prior to the Third Amendment Effective Date.

 

(e)      Enforceability of Loan Documents. This Third Amendment is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 

4.      [Reserved].

 

5.      Conditions to Effectiveness. This Third Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agents, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being hereinafter referred to as the "Third Amendment
Effective Date"):

 

(a)      Payment of Fees, Etc. The Borrowers shall have paid all fees and
expenses, including the Third Amendment Fee, required to be paid on or prior to
the Third Amendment Effective Date pursuant to Section 2.06 or Section 12.04 of
the Financing Agreement.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(b)      Representations and Warranties. After giving effect to this Third
Amendment and the transactions contemplated hereby, the representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the Third Amendment Effective Date
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Third Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date).

 

(c)      No Default; Event of Default. After giving effect to this Third
Amendment and the transactions contemplated hereby, no Default or Event of
Default shall have occurred and be continuing on the Third Amendment Effective
Date or result from this Third Amendment becoming effective in accordance with
its terms.

 

(d)      Delivery of Documents. The Agents shall have received on or before the
Third Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
Third Amendment Effective Date:

 

(i)     this Third Amendment, duly executed by the Loan Parties, each Agent and
the Required Lenders;

 

(ii)     an amendment to the Intercreditor Agreement, in form and substance
reasonably satisfactory to the Agents, duly executed by the Loan Parties, the
Collateral Agent and the Revolving Loan Agent;

 

(iii)     an amendment to the Revolving Loan Agreement, in form and substance
reasonably satisfactory to the Agents, and duly executed by the Loan Parties,
the Revolving Loan Agent and the requisite Revolving Loan Lenders;

 

(iv)     a certificate signed by the chief executive officer of each Loan Party,
certifying as to the matters set forth in subsections (b) and (c) of this
Section 5;

 

(v)     a certificate of the chief financial officer of the Parent, certifying
that immediately after giving effect to this Third Amendment, the amendment to
the Revolving Loan Agreement, and all Revolving Loans to be made on the Third
Amendment Effective Date, Undrawn Availability is not less than $8,500,000; and

 

(vi)     a Borrowing Base Certificate (as defined in the Revolving Loan
Agreement), calculated immediately after giving effect to this Third Amendment,
the amendment to the Revolving Loan Agreement, and all Revolving Loans to be
made on the Third Amendment Effective Date.

 

(e)      Prepayment. The Administrative Agent shall have received satisfactory
evidence that the Borrowers have prepaid no less than $10,000,000 in aggregate
principal amount of the Term Loan A pursuant to the terms of Section 2.05(b)(i)
of the Financing Agreement. Notwithstanding anything to the contrary in the
Financing Agreement, such prepayment shall be applied against the remaining
installments of principal due on the Term Loan A in the inverse order of
maturity.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(f)      Material Adverse Effect. There shall not have occurred since the
Effective Date (as defined in the Financing Agreement) any event or development
that has had or could reasonably be expected to have any Material Adverse
Effect.

 

6.      Continued Effectiveness of the Financing Agreement and other Loan
Documents. Each Loan Party hereby (a) acknowledges and consents to this Third
Amendment, (b) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Third Amendment Effective Date, all references in the Financing
Agreement or any such other Loan Document to "the Financing Agreement", the
"Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Financing Agreement shall mean the Financing Agreement as
amended by this Third Amendment, and (c) confirms and agrees that, to the extent
that the Financing Agreement or any such other Loan Document purports to assign
or pledge to the Collateral Agent, for the benefit of the Agents and the
Lenders, or to grant to the Collateral Agent, for the benefit of the Agents and
the Lenders, a security interest in or Lien on any Collateral as security for
the Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Third Amendment does not and shall
not affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Term Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under the Financing Agreement (as amended
hereby) or any other Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Third Amendment shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.

 

7.      No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Financing
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby.

 

8.      No Representations by Agents or Lenders. Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by any Agent or any Lender, other than those expressly
contained herein, in entering into this Third Amendment.

 

- 10 -

--------------------------------------------------------------------------------

 

 

9.      Release. Each Loan Party hereby acknowledges and agrees that: (a)
neither it nor any of its Subsidiaries has any claim or cause of action against
any Agent or any Lender (or any of the directors, officers, employees, agents,
attorneys or consultants of any of the foregoing) and (b) the Agents and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties, and all of their Subsidiaries and
Affiliates. Notwithstanding the foregoing, the Agents and the Lenders wish (and
the Loan Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of their rights, interests, security and/or remedies. Accordingly,
for and in consideration of the agreements contained in this Third Amendment and
other good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case, on or prior to the Third Amendment
Effective Date directly arising out of, connected with or related to this Third
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or other advances or the Collateral.
Each Loan Party represents and warrants that it has no knowledge of any claim by
any Releasor against any Released Party or of any facts or acts or omissions of
any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby.

 

10.      Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Third Amendment.

 

11.      Miscellaneous.

 

(a)      This Third Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Third
Amendment by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart of this Third Amendment.

 

(b)      Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Third Amendment for any
other purpose.

 

(c)      This Third Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

- 11 -

--------------------------------------------------------------------------------

 

 

(d)      Each Loan Party hereby acknowledges and agrees that this Third
Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an immediate Event of Default under the Financing
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Third Amendment shall have been incorrect in any
material respect (or in any respect if such representation or warranty is
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof) when made or deemed made, or (ii) any Loan Party shall fail to perform
or observe any term, covenant or agreement contained in this Third Amendment.

 

(e)      Any provision of this Third Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

- 12 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS:

     

MC ASSEMBLY, LLC, as a Borrower

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

         

MC ASSEMBLY INTERNATIONAL, LLC, as a Borrower

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

     

MC TEST SERVICE, INC., as a Borrower

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

 

 

     

SMTC MANUFACTURING CORPORATION OF CALIFORNIA, as a Borrower

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

 

 

Title:   Chief Financial Officer

     

SMTC MEX HOLDINGS INC., as a Borrower

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

 

Amendment No. 3 to Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

     

HTM HOLDINGS, INC.,
as a Guarantor

 

 

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

         

MC ASSEMBLY HOLDINGS, INC.,
as a Guarantor

 

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

             

SMTC CORPORATION,
as a Guarantor

 

 

     

By:

/s/ Steven Michael Waszak

   

Name: Steven Michael Waszak

   

Title:   Chief Financial Officer

     

 

Amendment No. 3 to Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

AGENTS:

     

TCW ASSET MANAGEMENT COMPANY LLC,
as Administrative Agent and as Collateral Agent

     

By:

/s/ Suzanne Grosso

   

Name: Suzanne Grosso

   

Title:   Managing Director

         

LENDERS:

     

TCW DL VII FINANCING LLC

 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

     

By:

/s/ Suzanne Grosso

   

Name: Suzanne Grosso

   

Title:   Managing Director

         

WEST VIRGINIA DIRECT LENDING LLC

 

By: TCW Asset Management Company LLC,

Its Investment Advisor,
as a Lender

     

By:

/s/ Suzanne Grosso

   

Name: Suzanne Grosso

   

Title:   Managing Director

         

TCW BRAZOS FUND LLC

 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

     

By:

/s/ Suzanne Grosso

   

Name: Suzanne Grosso

   

Title:   Managing Director

 

Amendment No. 3 to Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

TCW SKYLINE LENDING, L.P.

 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

     

By:

/s/ Suzanne Grosso

   

Name: Suzanne Grosso

   

Title:   Managing Director

 

 

 

NJ/TCW DIRECT LENDING LLC

 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

     

By:

/s/ Suzanne Grosso

   

Name: Suzanne Grosso

   

Title:   Managing Director

             

BTC HOLDINGS FUND I, LLC

 

By: Blue Torch Credit Opportunities Fund I LP, its sole member
By: Blue Torch Credit Opportunities GP LLC, its general partner

     

By:

/s/ Kevin Genda

   

Name: Kevin Genda

   

Title:   Authorized Signer

             

BTC HOLDINGS SC FUND LLC

 

By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member
By: Blue Torch Credit Opportunities SC GP LLC, its general partner

     

By:

/s/ Kevin Genda

   

Name: Kevin Genda

   

Title:   Authorized Signer

 

Amendment No. 3 to Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

SWISS CAPITAL BTC PRIVATE DEBT OFFSHORE SP

 

By: Blue Torch Capital LP, acting solely in its capacity as Investment Advisor
to the Manager of Swiss Capital BTC Private Debt Offshore Fund SP, a segregated
portfolio of Swiss Capital Private Debt (Offshore) Funds SPC

     

By:

/s/ Kevin Genda

   

Name: Kevin Genda

   

Title:   Authorized Signer

             

SC BTC PRIVATE DEBT FUND L.P.

 

By: Blue Torch Capital LP, acting solely in its capacity as Investment Advisor
to the Manager of SC BTC Private Debt Fund L.P.

     

By:

/s/ Kevin Genda

   

Name: Kevin Genda

   

Title:   Authorized Signer

 

Amendment No. 3 to Financing Agreement